FILED
                              NOT FOR PUBLICATION                           JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JESUS ALBERTO GARCIA LOPEZ;                      No. 07-72241
 MARTHA MARIA GARCIA,
                                                  Agency Nos. A097-854-079
               Petitioners,                                   A097-854-120

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 10, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Jesus Alberto Garcia Lopez and Martha Maria Garcia, natives and citizens of

Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”)




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
order denying their motion to reopen and reconsider. Our jurisdiction is governed

by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.

        We lack jurisdiction to review the BIA’s March 8, 2007, order dismissing

petitioners’ appeal from an immigration judge’s order denying their application for

cancellation of removal. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

        The petition for review is timely only as to the BIA’s May 11, 2007, order

denying petitioners’ motion to reopen and reconsider. In their brief, petitioners fail

to address this order and waive any challenge to it. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in

a party’s opening brief are waived).

        PETITION FOR REVIEW DISMISSED in part; DENIED in part.




IH/Research                                2                                   07-72241